DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/25/2022 has been entered.
Currently claims 1, 3, 5, 9-17, 19 and 20 are pending with 9-17 withdrawn from consideration. Claims 1, 3, 5, 19 and 29 are pending examination.

Response to Amendment
The 112 1st rejection to claim 1 is withdrawn due to the amendment to the claim.

 Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over US 6,224,743 of Satyanarayana.
As to claims 1 and 3, Satyanarayana teaches a protection system comprising:
a metal component or substrate (i.e. structure 22) (Satyanarayana, col 4 line 48 thru col 5 line 7, col 5 line 66 thru col 7 line 10 and Fig. 1A);
a metallic first-layer coating being anodic to the substrate and a metallic second-layer coating over the entire surface of the first-layer coating, the second-layer coating having an open circuit potential that is equal to the first-layer coating, electrically conductive, bonded to the first-layer coating and exposed to a surrounding environment (Satyanarayana, col 5 line 50 thru col 6 line 54 and Fig. 1-A and 1-B).
Satyanarayana additionally teaches the second metal layer can be an aluminum-zinc-indium alloy and has a thickness of 0.020 inches which is 508 µm, thus disclosing the claimed ranges of claims 1 and 3 (Satyanarayana, Abstract, col 4 lines 8-16, col 5 lines 8-14, col 5 lines 36-57, col 6 lines 34-45 and Fig. 1A).
Satyanarayana teaches the anodic layers comprise an aluminum alloy comprising Zn in a range of 0.1 to 8 % and In in a range of 0.005 to 0.03 % (Satyanarayana, col 4 lines 9-16 and col 10 lines 28-32), thus deeming obvious the claimed range (see MPEP 2144.05 I).

    PNG
    media_image1.png
    325
    569
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    515
    556
    media_image2.png
    Greyscale

As seen in Satyanarayana, a first layer 10B is disclosed on a substrate and a second layer 10A is disclosed on the first layer. The first and second layers can be the same composition and can comprise an Al-Zn-In alloy (see claim 16), thus having the same open circuit potential while being anodic to the substrate. The second layer also covers the entire surface of the first layer and is exposed to the corrosive environment.

Alternatively, as to claims 1, 3 and 19, Satyanarayana teaches a protection system comprising:
a metal component or substrate (i.e. structure 22) (Satyanarayana, col 4 line 48 thru col 5 line 7, col 5 line 66 thru col 7 line 10 and Fig. 1A);
a metallic first-layer coating being anodic to the substrate and a metallic second-layer coating over the entire surface of the first-layer coating, the second-layer coating electrically conductive, bonded to the first-layer coating and exposed to a surrounding environment (Satyanarayana, col 5 line 50 thru col 6 line 54 and Fig. 1-A and 1-B).
Satyanarayana further teaches that the first layer can comprise at least 85% aluminum and between 0.05 and 6 % magnesium (Satyanarayana, col 4 lines 8-16) and that the first and second sheets can contain different percentages of aluminum (Satyanarayana, col 5 lines 58-59).
Satyanarayana additionally teaches the second metal layer can be an aluminum-zinc-indium alloy and has a thickness of 0.020 inches which is 508 µm, thus disclosing the claimed ranges of claims 1 and 3 (Satyanarayana, Abstract, col 4 lines 8-16, col 5 lines 8-14, col 5 lines 36-57, col 6 lines 34-45 and Fig. 1A).
Satyanarayana teaches the second anodic layer comprise an aluminum alloy comprising Zn in a range of 0.1 to 8 % and In in a range of 0.005 to 0.03 % (Satyanarayana, col 4 lines 9-16 and col 10 lines 28-32), thus deeming obvious the claimed range (see MPEP 2144.05 I).
As to the claimed equal open potential, Satyanarayana discloses the claimed composition of the first and second layers, they must have the same properties, thus being disclosed by the reference (see MPEP 2112.01 II).

    PNG
    media_image1.png
    325
    569
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    515
    556
    media_image2.png
    Greyscale

As seen in Satyanarayana, a first layer 10B is disclosed on a substrate and a second layer 10A is disclosed on the first layer. The first comprises an aluminum magnesium alloy (5%) and second layers comprise an Al-Zn-In alloy (see claim 16), thus having the same open circuit potential while being anodic to the substrate. The second layer also covers the entire surface of the first layer and is exposed to the corrosive environment.

Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over US 2010/0159272 of Marois et al in view of Keyvani et al “Anodic behavior of Al-Zn-Al sacrificial anodes at different concentration of zinc and indium” International Journal of Materials Research, Vol 103, Issue 12, p. 1533-1538. 
As to claim 1, Marois teaches a protection system comprising:
a metal component or substrate (Marois, [0024] and Fig. 1);
a metallic first-layer coating being anodic to the substrate (Marois, [0010] – [0016], [0028] – [0035] and Fig, 1 and 3B); and
a metallic second-layer coating over the first-layer coating, the second-layer coating having an open circuit potential that is equal to the first-layer coating, cover the entire surface of the first-layer coating, is bonded to the first layer and exposed to a surrounding environment (Marois, [0010] – [0016], [0028] – [0035] and Figs, 1, 2 and 3B).

    PNG
    media_image3.png
    354
    414
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    443
    352
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    460
    368
    media_image5.png
    Greyscale

As disclosed by Marois, a core (typically an aluminum alloy; C) has a first layer coating (interlayer; B) disposed thereon and a second layer coating (liner; A). The second layer can be the same composition as the first layer and thus having an equal open potential circuit, both first and second layers are anodic to the core.
Marois additionally teaches the outer cladding is between 2 to 20% of the sheet article thickness. As the sheet articles is up to 1000 µm, at 20% Marois deems obvious 200 µm (Marois, [0012]) (see MPEP 2144.05 I).
Marois teaches the outer cladding layer (i.e. second layer) contains between 3-7 % Zn (Marois, [0030]).
Marois does not teach the composition of the aluminum alloy contains indium.
Keyvani teaches of anodes for use in cathodic protection systems (Keyvani, Introduction).
Keyvani additionally teaches that an optimal concentration of zinc is 5 wt% (studied between 1-6 wt %) and indium is 0.02 wt. % (studied between 0.01 and 0.05 wt. %) which results in a more active potential (for protection) and improved microstructure for more uniform corrosion leading to an increased lifetime of aluminum alloy anode (Keyvani, Abstract and Conclusion).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Marois as per Keyvani so as to utilize an Al-Zn-In anode composition of the desired compositional range to increase the lifetime of the aluminum alloy anode of the system.

Claims 3 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Marois in view of Keyvani as applied to claim 1 above, and further in view of US 6,224,743 Satyanarayana.
As to claims 3 and 5, Marois in view of Keyvani teach to the system of claim 1.
Marois additionally teaches the first layer having preferred thickness of 15-100 µm (Marois, [0038]), thus deeming obvious the claimed range (see MPEP 2144.05 I).
Marois does not teach the specific thickness of the second layer.
Satyanarayana teaches of cathodic protective systems (Satyanarayana, Abstract).
Satyanarayana additionally teaches that aluminum alloys used for this type of protection include those that contain between 0.1 to 8 % Zn and 0.005 to 0.03 % In (Satyanarayana, Abstract). These types of alloys being used to optimize current yield, polarization and manufacturing ease (Satyanarayana, Abstract and col 5 lines 8-65).
Additionally, Satyanarayana teaches the second layer thickness being 0.02 inches which is 508 µm to effectively cover the underlayers and protect the components (Satyanarayana, col 6 lines 33-54).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Marois in view of Keyvani as per Satyanarayana so as to utilize the desired thickness for the second layer to facilitate the coverage and protection of the substrate.

Claims 1 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over US 8,697,251 of Horton et al in view of Keyvani et al “Anodic behavior of Al-Zn-Al sacrificial anodes at different concentration of zinc and indium” International Journal of Materials Research, Vol 103, Issue 12, p. 1533-1538 and US 2010/0159272 of Marois et al.
As to claim 1 and 20, Horton teaches a protection system comprising:
a metal component or substrate (Horton, col 3 lines 61 thru col 4 line 5);
a metallic first-layer coating consisting essentially of pure aluminum and being anodic to the substrate (Horton, col 4 lines 6-52 and col 5 lines 1-3); and
a metallic second-layer coating comprising an aluminum alloy over the first-layer coating, the second-layer coating covering the entire surface of the first-layer coating, is bonded to the first layer and exposed to a surrounding environment (Horton, col 7 line 19 thru col 8 line 18 and col 11 line 63 thru col 12 line 17).
Horton does not teach the specific composition of the second layer coating comprising  an aluminum alloy containing zinc and indium in the desired composition.
Keyvani teaches of anodes for use in cathodic protection systems (Keyvani, Introduction).
Keyvani additionally teaches that an optimal concentration of zinc is 5 wt% (studied between 1-6 wt %) and indium is 0.02 wt. % (studied between 0.01 and 0.05 wt. %) which results in a more active potential (for protection) and improved microstructure for more uniform corrosion leading to an increased lifetime of aluminum alloy anode (Keyvani, Abstract and Conclusion).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Horton as per Keyvani so as to utilize an Al-Zn-In anode composition of the desired compositional range to increase the lifetime of the aluminum alloy anode of the system.
As modified, Horton in view of Keyvani do not teach the specific thickness of the second layer coating.
Marois teaches of multilayer metal components that have good resistance to corrosion (Marois, Abstract).
Marois additionally teaches the outer cladding (second layer) is between 2 to 20% of the sheet article thickness. As the sheet articles is up to 1000 µm, at 20% Marois deems obvious the thickness of 200 µm for effective corrosion resistance (Marois, [0012]) (see MPEP 2144.05 I) and optimization thereof for prolonged protection (MPEP 2144.05 II) (Marois, [0038]).
As such one of ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious to modify Horton in view of Keyvani as per Marois so as to utilize the desired thickness of the second layer in providing a predictable result in effective corrosion resistance to the component and prolonged protection.
As to the limitation that the first and second coating have an equal open circuit potential, as the combined references deem obvious the claimed structural composition, the open circuit potential of the composition must be the same (see MPEP 2112.01 II).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN W COHEN whose telephone number is (571)270-7961. The examiner can normally be reached M-F: 9 am to 5 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Curtis Mayes can be reached on 571-272-1234. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

BRIAN W. COHEN
Primary Examiner
Art Unit 1759

/BRIAN W COHEN/Primary Examiner, Art Unit 1759